This appeal is prosecuted by appellant from an order of the District Court of Winkler County overruling his plea of privilege to be sued in Presidio County, the county of his residence. *Page 914 
The controverting affidavit was sufficient. It alleged that the personal property upon which Mackey Motor Company sought to foreclose its lien, or, in the alternative, to recover title and possession, was located in Winkler County. The record showed that Williams claimed under Bozeman, the mortgagor. He was, therefore, a necessary party, for without him complete relief could not be afforded the mortgagee. The injunction sought being merely an ancillary remedy, and there being no appeal from the order granting the temporary injunction, the propriety of granting that order is not before us. Primarily the suit is for title and possession of the automobile, or, in the alternative, the foreclosure of the mortgage. The judgment of the court was correct. Williams v. First Nat'l Bank of Midland, Tex. Civ. App. 115 S.W.2d 1209; Article 1995, R.C.S. 1925, Secs. 10 and 29, Vernon's Ann.Civ.St. art. 1995, subds. 10, 29a.
Judgment is affirmed.